Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Troné Lamon Donell Francis appeals the district court’s order denying his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Legree, 205 F.3d 724, 728-29 (4th Cir.2000); United States v. Francis, No. l:99-cr-00114-LHT-1 (W.D.N.C. Aug. 27, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.